2015 Ark. App. 215


                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. cv-14-902


                                                   opinion Delivered   APRIL 7,2075

WILLIAM PAUL BARRON, JR.                           APPEAL FROM THE BOONE
                                APPELLANT          COUNTY CIRCUIT COURT
                                                   lNo.DR-13-40e1

                                                  HONORABLE JOHN R. PUTMAN,
                                                  JUDGE
MENDY LYNN BARRON
                                  APPELLEE         AFFIRMED



                             KENNETH S. HIXSON, Judge


       This is an appeal between divorced parties, appellant William Paul Barron, Jr., and

appellee Mendy Lynn     Barron. William contends that the trial court clearly erred in not

finding the value of three financial accounts to be his sole nonmarital properry, and

alternatively, in not unevenly dividing the financial accounts in his favor. Mendy argues that

the trial court did not clearly err on either point, and she also contends that William failed to

appeal the amended divorce decree, depriving our court        ofjurisdiction to hear this appeal.

We hold that William timely and properly appealed the trial court'sJuly 2014 divorce decree,

reaching the merits. After de novo review, we afErm.

       The parties were married on December      31   ,2009, separated in August 2073, and their

divorce was granted by a decree filed in Boone County Circuit Court in July 201'4. There

were no children born of the marriage, and there was no marital real propercy to be divided,
                                         2015 Ark. App. 215



but there was personal properry and responsibiliry for debt to be decided by the trial court.

After   a   full hearing, the trial court evenly divided a multitude ofitems, which included several

vehicles, a motorcycle and trailer, a storage shed, appliances, furniture, collector coins, and

a safe. Certain items were deemed owned pre-maritally or deemed gifts to the respective

parties. William was found to be responsible for over $8,700 of Mendy's medical               debts,


directly attributable to his attack on her with an aluminum bat subsequent to their separation.

Other debt related to William's cell phone and associated equipment was assigned to'William.

            The primary issue at the bench trial was the character and ownership of the following

financial accounts, all titled in both Mendy and William Barron's names: a savings account

at Communiry Fint Bank, a checking account at Community Fint Bank, a savings account

at First Federal Bank, and an investment account at RaymondJames Financial Services, Inc.

The Communiry Fint Bank accounts held approximately $186,000, although Mendy

withdrew approximately $50,000 during the process of separating from'W.illiam. The First

Federal Bank account held approximately $80,000 during the marriage, but $50,000 of that

went into the RaymondJames Financial Services, Inc. account. The remainder of the First

Federal Bank account was spent prior to the divorce becoming final, leaving only $10.13 at

the time ofthe divorce. Thus, the accounts ofprimary interest were the checking and savings

accounts at Communiry First Bank and the Raymond James investment account.

            There was no dispute that the source of the bulk of the funds in these three accounts

was from William's mother or from the proceeds of life-insurance policies cashed              in by
'[/illiam.     Nonetheless, the money was placed, during the marriage,         in the above-noted
                                         2015 Ark. App. 215


accounts in the names ofboth parties, giving rise to the presumption that there was a gift from

'William to Mendy.

        'William did not testify duringthis divorce hearing; the only witnesses were Mendy and


her daughter. Mendy testified to the existence of these financial accounts, their being tided

in both her and William's name with right of survivorship, their mutual        access   to and use of

the money in these accounts, and the fact that they both treated the accounts     as   "our money."

        In   a posttrial   briefi Mendy requested the trial court to deem the financial accounts   as


marital and divide them evenly, where the evidence created the presumption that they were

marital, and'William failed to rebut that presumption in any manner and certainly not by clear

and convincing evidence. In his posttrial brief,
                                                 'William
                                                          requested that these accounts be

deemed his separate nonmarital property because            of the source of the funds, or in     the

alternative, that the trial court find that equiry required that the accounts be unevenly divided

in his favor.

       The judge found that William failed to present clear and convincing evidence to rebut

the presumption that the joint accounts used during the marriage were marital. Mendy was

required to remit $25,000 to'Vy'illiam       as a consequence   of her having taken $50,000 out of

the financial accounts prior to the divorce to reimburse William for his marital half of those

funds. In summary, the Communiry Fint Bank accounts, the minimal funds in the Fint

Federal Bank account, and the value       ofthe RaymondJames investment account were divided

evenly. The trial court rejected William's request to unequally divide the accounts. This

appeal followed.



                                                   3
                                     2015 Ark. App. 215


       First, we address Mendy's allegation that we lack appellate jurisdiccion to hear this

appeal. We disagree. Mendy asserts that'William filed a proper and timely notice of appeal

only from the July 2014 decree, not the subsequent amended decree entered in September

201,4. An appeal may be taken from a final judgment or decree. Ark. R. App. P.-Civ.2(a).

The July 2074 decree was final, as     it   adjudicated all the issues   in this divorce litigation;
this decree is detailed and is five pages long. 'William contends that the September

amended decree is identical to the July 2074 decree, and thus       it   was unnecessary to file   a


second notice of appeal. These decrees do appear to be identical,        with the exception that a

minor clerical error was corrected. This correction changed one sentence where           a reference


to "Ms." Barron was changed to "Mr." Barron, an obvious scrivener's error. We hold that

our court is properly reviewing the July 201,4 decree, which was properly perfected by             a


timely, specific notice of appeal.

       Moving to the merits, William first contends that the trial court clearly erred in

deeming the Communiry First Bank accounts and the Raymond James investment account

to be marital property. We disagree that William has shown clear error.

       In reviewing the division of properry in domestic-relations appeals, our court reviews

the evidence de novo, but we do not reverse a finding of fact by the trial court unless that

finding is clearly erroneous. Canoll u. Canoll,2011 Ark. App. 356, 384 S.W.3d 50. Division

ofproperry at the time ofdivorce is govemed by Arkansas Code Annotated section 9-12-315

(Repl. 2009), and it requires that all marital properry be divided evenly unless the trial court

finds such a division to be inequitable. There is a presumption that all properry acquired
                                      2015 Ark. App. 215


during the marriage is marital property, subject to certain statutory exceptions. McDermott          u,


McDermott, 336 Ark. 557, 986 S.'W.2d 843 (1999). 'Where property is placed in the names

ofpersons who are husband and wiG without specifring the manner in which they take, there

is a presumption that they own the properry as tenants by the entirery, and clear and

convincing evidence is required to overcome that presumption. Bradford u. Bradford,2073
Ark. App. 615. Clear and convincing evidence is evidence by a credible witness whose

memory offacts is distinct, whose narration ofthe details is exact and in due order, and whose

testimony is so clear, direct, weighry, and convincing       as   to enable the fact-finder to come to

a clear conviction   without hesitance of the truth of the facts related. Id. The righs of the

parties under a tenancy by the entirety in an account is a question of           law. Id. The fact that

consideration given for properry taken in the rwo names belonged to only one spouse is of

little, if any, significance where that spouse   is responsible   for the properry being taken in both

names, as the presumption is that there was a gift of an interest.            Id. The tracing of money

or properry into dif[erent forms is not to be considered an end in itsel{ and the fact that a

spouse made   contributions to certain properry does not necessarily require recognizing those

contributions in the property division upon divorce. Id.;         see also   Canady u. Canady,290 Ark.

557,721, S.W.2d 650 (1986).

       William's contention is that, although the financial accounts were undoubtedly held

in the parties' joint names during the marriage, making them presumptively marital, there was

undisputed tracing of the source of those funds such that he provided clear and convincing

evidence to rebut the presumption that a gift was made to Mendy. William concedes that he
                                               2015 Ark. App. 215


did not testi$r      as   to the ownership and character ofthese accounts, but he argues that Mendy's

testimony showed that this money was intended for his use and not hers. We hold that the

crial court did not clearly err in finding that         William failed to rebut the presumption that       these

accounts were marital.

        Mendy's testimony confirmed that these financial accounts were titled in both oftheir

names   as   joint    tenants   with the right of survivonhip, that the source of the funds was from
'William's
             mother or from life-insurance policies he cashed in, and that both parties had               access


to and used what they both called "our money." Mendy stated that she had                      a   debit card that

she used for the Communiry First Bank checking account. She took out substantial funds

from the Communiry First Bank savinp account. She said that they used the funds in the

First Federal Bank account to establish the investment account in the spring of 2013 with both

of their names on it, and they used the remaining funds from the First Federal Bank account

to buy a car and take a vacation. The source of the funds is of minimal value here because

the moneys were converted into marital funds by virtue of their placement in joint accounts

and by virtue of their          joint   access and   usage.   See   Barnes u. Bames,2010   Ark. App. 821, 378
S.W.3d 766; Singleton u. Singleton, gg Ark. App. 371, 260 S.W.3d 756 (2007); Jablonski                         u.


Jablonski,   Tl Ark. App. 33,25            S.'W.3d 433 (2000). We affirm on this point as not clearly

erroneous.

        William's alternative argument on appeal is that, if these accounts were marital, then
                                                                                                             'We
the trial court clearly erred in not making a division of these assets unequally in his favor.

hold that the trial court did not clearly err.


                                                          6
                                       2015 Ark. App. 215


          In response to William's request ofunequal division, the trial court's decree noted that

it was "troubling" and "doesn't seem quite fair" that Mendy would receive half of the value

of those accounts "having contributed little to the accumulation in the accounts. Be that       as


it may, the court can't just do as it pleases." The trial court's   decree recited the applicable

statute, Arkansas Code Annotated section 9-12-31,5(a)(1) (A) and @), listing factors to consider

if   an even division is not found to be equitable and the requirement on a trial court to state

the basis and reasons to justi$r any unequal division. By statute, the trial court is to consider,

if it finds an even division inequitable, the length of the marriage; the age, health, and station

in life of the parties; the occupation of the parties; the amount and        sources   of income;

vocational skills; employability; estate, liabilities, and needs ofeach party and the opportuniry

for each for further acquisition of capital assets and income; contribution of each party in

the acquisition, preservation, or appreciation of marital properry, including services as a

homemaker; and the federal income tax consequences ofthe court's division ofproperry. The

trial court's order then recited:

         Thus, the law requires that the court justify any unequal distribution of marital
         properry. In this case, other than the length of the marriage and the source of the
         majoriry ofthe contributions to the accounts, the court was presented with insufficient
         evidence to apply and address the statutory factors set out in Arkansas Code Annotated
         section 9-1,2-315. It may have been that there was no additional evidence which
         would have changed the equiry of properry division. Consequently, the law requires
         that the accounts be distributed one-half (1/2) to each parry.

         Here, William simply failed in his burden to present sufficient evidence to divide the

marital accounts in any other manner than one-half to each parry. The overriding purpose

of section 9-12-31,5 is to enable the trial court to make a division of property that is fair and
.l                                         2015 Ark. App. 215


     equitable under the circumstances; mathematical precision is not required. Copelanil                 u.


     Copeland, 34 Ark. App. 303, 139 S.W.3d 145 (2003). 'William contends that the trial court

     required a heightened burden of proof-clear and convincing evidence-on the issue of

     unequal distribution, but this is not borne out by the trial court's 6nal decree.
                                                                                            'William   also


     notes that the list of statutory factors is not exhaustive nor is proof of every stahrtory factor

     required.   Id. In this case, the trvo factors   that supported William's request did not convince

     the trial court that equity required an unequal division or that it would be justifiable on this

     record. 'We hold that William      has failed    to demonstrate that the trid court clearly erred.
            'We
                  affirm.

            VIRoTN and HaRRISoN,lJ., agree.


             Ethredge & Copeland, P.A., by: David L. Ethredge, for appellant.

             James E. Goldie, for appellee.